Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160180729 A1) in view of Herman et al. (US 20160132980 A1)

In regards to claim 1, Boyer teaches, A method for providing digital educational material, said digital educational material being associated with an attribute set, said attribute set comprising a number of indirect attributes, wherein said method comprises: (See abstract, a creation of at least one informal course by a learning content creator.  Each informal course comprises learning content and metadata describing the learning content and the learning content creator. Also see paragraph 16, each informal course having set of metadata. Looking at claim in light of specification, it is unclear what constitutes “indirect” attribute, and specification does not provide explicit definition of “indirect attribute”. Therefore, Examiner applies broadest reasonable interpretation, and example of metadata provided in paragraph 16 reads on “indirect attributes”. Audience segment metadata can be “indirect attributes” for learning content creator and metadata describing learning content creator can be indirect attributes for audiences because they are not directly associated to them. Also see fig. 2, step 206, providing informal course.)
receiving input data related to at least one attribute of said attribute set; (See identifying a subset of said digital educational material, said subset comprising posts comprising said at least one attribute…  and presenting said posts. (See fig. 2, steps 203-205, paragraph 17, the social learning system 100 receives a query from the 
Boyer does not specifically teach, sorting said posts based on said attribute set;
	However, Herman further teaches, sorting said posts based on said attribute set; (See figs. 5-6, fig. 6 displays search result of learning courses that are sorted based on attributes (i.e. provider ID))
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Boyer to further comprise method taught by Herman because sorting search result based on filter enables user to easily locate items and provides organized view. Also management and access to external learning content within an organization is facilitated (abstract). 

In regards to claim 2, Boyer-Herman teaches the method of claim 1, wherein said number of indirect attributes is related to a use of said digital educational material and/or to communication between users of said digital educational material. (See Boyer paragraph 17, list of types of attributes or metadata related to use of informal course)

In regards to claim 3, Boyer-Herman teaches the method of claim 1, further comprising the step of suggesting assessment criteria and/or related educational material for at least one of said posts. (See Boyer, fig. 2-3, and associated paragraphs, providing list of informal courses matching (i.e. relating) to query parameter). Search result is in other words, suggestion)

In regards to claim 4, Boyer-Herman teaches the method of claim 1,, wherein said digital educational material comprises an assignment related to content of said digital educational material. (See Herman paragraph 18, 46, learning content comprises test or lecture. Also see Boyer paragraph 8, 16, informal course containing assignment like video, slide decks, textual documents, etc.)

In regards to claim 5, Boyer-Herman teaches the method of claim 4, wherein said digital educational material comprises assessment criteria related to said assignment. (See Boyer, paragraph 16, survey/test is assessment criteria for the course. )

In regards to claim 6, Boyer-Herman teaches the method of claim 1, further comprising receiving input data related to a selected post of said posts;  2PATENT Atty. Dkt. No. AWA127 identifying user data; and setting up a new assignment in a digital classroom environment based on said selected post and said user data. (See Herman fig. 7-8 and paragraphs 37-40, user making selection of one of the post in search result and further determining user login data to access the learning content. Also see paragraph 39, Finally, the user can consume/interact with the learning content item via the opened window...user interacting with learning content on a computing device is “digital classroom environment”. New assignment corresponding to selected content is set up such that user can interact with the learning content (fig. 10, paragraph 45-48, tracking user completing new assignment set up, “the external content provider may detect that the user has reached the end of a video lecture, or has successfully completed a test.”)


In regards to claim 7, Boyer-Herman teaches the method of claim 1, wherein said attribute set comprises said indirect attributes and direct attributes, wherein said direct attributes are directly entered by users. (See Boyer paragraph 15, learning content creator 107 with the ability to define the learning content within an informal course, to share it with learners 108-109, and to define some of the metadata associated with the informal course. Also see paragraph 16, list of variety of attributes)

In regards to claim 9, Boyer teaches, A data processing apparatus for providing digital educational material, said digital educational material being associated with an attribute set, said attribute set comprising a number of indirect attributes, said data processing apparatus being configured to ((See abstract, a creation of at least one informal course by a learning content creator.  Each informal course comprises learning metadata describing the learning content and the learning content creator. Also see paragraph 16, each informal course having set of metadata. Looking at claim in light of specification, it is unclear what constitutes “indirect” attribute, and specification does not provide explicit definition of “indirect attribute”. Therefore, Examiner applies broadest reasonable interpretation, and example of metadata provided in paragraph 16 reads on “indirect attributes”. Audience segment metadata can be “indirect attributes” for learning content creator and metadata describing learning content creator can be indirect attributes for audiences because they are not directly associated to them. Also see fig. 2, step 206, providing informal course.)
receive input data related to at least one attribute of said attribute set; identify a subset of said digital educational material, said subset comprising posts comprising said at least one attribute; and present said posts. (See fig. 2, steps 203-205, paragraph 17, the social learning system 100 receives a query from the learning content administrator system 102 which includes parameters (203).  The specific parameters depend on the type of informal courses the learning content administrator 103 wishes to find.  The social learning system 100 searches the metadata and/or social data for the informal courses that match the query parameters (204).  The learning content may also be searched based on additional query parameters.  A list of the informal course matching the query parameters are returned to the learning content administrator system 102 as the query result (205). Also see paragraph 4, 20, fig. 3, retrieving and presenting list (i.e. post) of informal courses matching (i.e. subset of informal courses) query parameter which are at least subject area and audience segment metadata)
store said digital educational material; sort said posts based on said attribute set;
However, Herman further teaches, store said digital educational material; (See fig. 1, storage tier 106 and paragraph 23, 26, 33)
sorting said posts based on said attribute set; (See figs. 5-6, fig. 6 displays search result of learning courses that are sorted based on attributes (i.e. provider ID))
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Boyer to further comprise apparatus taught by Herman because sorting search result based on filter enables user to easily locate items and provides organized view. Also management and access to external learning content within an organization is facilitated (abstract). 


	Claim 10 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 20160180729 A1) in view of Herman et al. (US 20160132980 A1), and further in view of Massie et al. (US 20070224586 A1)


In regards to claim 8, Boyer-Herman teaches the method of claim 1.
 wherein said indirect attributes are selected from the group consisting of a grade improvement potential, an elapsed time studying said digital educational material, a subsequent digital educational material most often used, a subsequent assessment criteria most often used, a course most often used, a class most often used, and a grade associated with a user of said digital educational material.
However, Massie further teaches, wherein said indirect attributes are selected from the group consisting of a grade improvement potential, an elapsed time studying said digital educational material, a subsequent digital educational material most often used, a subsequent assessment criteria most often used, a course most often used, a class most often used, and a grade associated with a user of said digital educational material. (See paragraph 18, attribute including course quality measure. The higher the quality of the course, higher grade improvement potential. Also see fig. 3 and paragraph 46)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Boyer-Herman to further comprise method taught by Massie because taking into consideration the quality of the course as an attribute achieves many benefits such as improving user’s knowledge, grade, and/or score, signing up for class with high quality, etc. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177